IN THE
                         TENTH COURT OF APPEALS



                                 No. 10-11-00447-CV

                            IN RE J.C.L., A JUVENILE


                                Original Proceeding



                          MEMORANDUM OPINION


      In this mandamus proceeding, we are asked to determine whether the

respondent, Judge Robert Stem of the 82nd Judicial District Court, abused his discretion

in failing to consider and hold a hearing on relator J.C.L.’s applications for a writ of

habeas corpus. For the reasons stated herein, we conditionally grant relator’s petition

for writ of mandamus.

                                    I.     BACKGROUND

      This is not the first time this matter has been before this Court. See generally In re

J.C.L., No. 10-11-00407-CV, 2011 Tex. App. LEXIS 8756 (Tex. App.—Waco Oct. 28, 2011,

orig. proceeding) (mem. op.). As such, the majority of the operative facts in this case

have been outlined in our opinion in relator’s previously-filed mandamus. See id. at **1-
3. In his previously-filed mandamus, relator complained about the trial court’s decision

to detain him because of: (1) his involvement in a one-car accident that resulted in the

death of another minor, C.N.J.; (2) the allegation of delinquent conduct—criminally-

negligent homicide; and (3) the conclusion that he is a danger to himself and the

community. See id. at **1-2; see also TEX. FAM. CODE ANN. §§ 51.03(a)(1), 54.01 (West 2008

& Supp. 2011); TEX. PENAL CODE ANN. § 19.05 (West 2011).                        We denied relator’s

mandamus on the basis that he had an adequate remedy other than mandamus relief to

challenge his detention—in particular, a direct appeal pertaining to an application for a

writ of habeas corpus that was pending in the trial court. See In re J.C.L., 2011 Tex. App.

LEXIS 8756, at **4-7.

         In this mandamus, relator notes that he filed his original habeas corpus

application on October 25, 2011. The trial court notified him that a hearing would not

be held on the application until the Robertson County District Attorney’s Office

responded. Nevertheless, relator sent letters to the trial court requesting a hearing on

the application.           While his application was pending in the trial court, relator was

released from his ten-day detention on November 1, 2011; however, upon relator’s

release from detention, the trial court imposed several conditions upon relator,

including a curfew, prohibiting relator from operating a motor vehicle under any

circumstance, requiring relator to wear an electronic GPS monitoring device, and

prohibiting relator from going anywhere other than home and school.1


         1It is noteworthy that the trial court did not conduct a hearing regarding the imposition of the
conditions of release; therefore, neither relator nor the Robertson County District Attorney’s Office were
afforded the opportunity to present evidence regarding the propriety of the conditions of release.


In re J.C.L., a Juvenile                                                                           Page 2
         In a letter dated October 25, 2011 but file-stamped November 4, 2011, the trial

court informed the parties that relator’s habeas corpus application was dismissed as

moot because relator had been released from detention. Shortly thereafter, relator sent

the trial court another letter requesting a hearing on his habeas corpus application.

Relator specifically noted that: “The Court of Appeals has indicated that the legal

vehicle to address my client’s issues is the Writ of Habeas Corpus. I cannot invoke the

Appellate Court’s jurisdiction without an order. Thus, if the Court would prefer to

deny my application without a hearing, I would be satisfied with that course of action.”

         On November 7, 2011, relator filed an amended habeas corpus application,

challenging, once again, the legality of his detention and the conditions of release

imposed by the trial court. In his amended application, relator also referenced our

opinion in his previously-filed mandamus and included it in the appendix. Apparently,

no action has been taken with respect to relator’s amended application.

         On December 2, 2011, relator filed this mandamus complaining that the trial

court erred in concluding that his habeas corpus application was moot and that the trial

court abused its discretion by failing to conduct a hearing on his habeas corpus

application. We requested a response from the real party in interest, the Robertson

County District Attorney’s Office; a response was filed on December 21, 2011. On

January 23, 2012, this matter was orally argued.

                                II.    STANDARD OF REVIEW

         Mandamus is an extraordinary remedy that will issue only to correct a clear

abuse of discretion when there is “no adequate remedy by appeal.” In re Prudential Ins.


In re J.C.L., a Juvenile                                                           Page 3
Co. of Am., 148 S.W.3d 124, 135-36 (Tex. 2004) (citations omitted). “A trial court has no

‘discretion’ in determining what the law is or applying the law to the facts.” Walker v.

Packer, 827 S.W.2d 833, 840 (Tex. 1992). “Thus, a clear failure by the trial court to

analyze or apply the law correctly will constitute an abuse of discretion.” Id. (citations

omitted). And, generally speaking, an adequate legal remedy exists if the relator is able

to raise the issue on appeal. See id. However, in some extraordinary cases, an appellate

remedy may be inadequate when the benefits to mandamus review outweigh the

detriments. See In re McAllen Med. Ctr., Inc., 275 S.W.3d 458, 462, 468-69 (Tex. 2008)

(orig. proceeding); In re Prudential Ins. Co. of Am., 148 S.W.3d at 136. Moreover, a relator

has the burden of providing this Court with a sufficient record to establish his right to

mandamus relief. See Walker, 827 S.W.2d at 837; see also TEX. R. APP. P. 52.3, 52.7.

                                   III.     STANDING AND MOOTNESS

         In his first issue, relator contends that the trial court erred in concluding that his

original application for writ of habeas corpus is moot. We agree.

A. Standard of Review and Applicable Law2




         2As we noted in relator’s previous mandamus, the Texas Supreme Court and the Texas
Legislature have recognized that, in general, juvenile proceedings such as these are civil, not criminal, in
nature. See In re Hall, 286 S.W.3d 925, 927 (Tex. 2009) (“Although quasi-criminal in nature, proceedings in
juvenile court are considered civil cases . . . .”); In re R.J.H., 79 S.W.3d 1, 6 (Tex. 2002) (noting that the
Texas Family Code governs juvenile delinquency proceedings in Texas and requires that the proceedings
be conducted under the Texas Rules of Civil Procedure, except as to discovery, and the Texas Rules of
Evidence applicable to criminal proceedings); In re M.R., 858 S.W.2d 365, 366 (Tex. 1993); Carrillo v. State,
480 S.W.2d 612, 615 (Tex. 1972); TEX. FAM. CODE ANN. § 51.17 (West Supp. 2011); see also In re J.C.L., No.
10-11-00407-CV, 2011 Tex. App. LEXIS 8756, at *4 (Tex. App.—Waco Oct. 28, 2011, orig. proceeding)
(mem. op.).


In re J.C.L., a Juvenile                                                                               Page 4
         Whether a court has subject-matter jurisdiction is a legal question that we review

de novo. See Trulock v. City of Duncanville, 277 S.W.3d 920, 923 (Tex. App.—Dallas 2009,

no pet.). The mootness doctrine implicates subject-matter jurisdiction. See id.

         “Standing is a constitutional prerequisite to maintaining suit in either federal or

state court.” Williams v. Lara, 52 S.W.3d 171, 178 (Tex. 2001) (citing Tex. Ass’n of Bus. v.

Tex. Air Control Bd., 852 S.W.2d 440, 444 (Tex. 1993)). For a plaintiff to have standing, a

controversy must exist between the parties at every stage of the legal proceedings,

including the appeal. See United States v. Munsingwear, Inc., 340 U.S. 36, 39, 71 S. Ct. 104,

106-07, 95 L. Ed. 36 (1950); see also Williams, 52 S.W.3d at 184 (Tex. 2001).           If a

controversy ceases to exist or, in other words, “the issues presented are no longer ‘live’

or the parties lack a legally cognizable interest in the outcome,” then the case becomes

moot. Murphy v. Hunt, 455 U.S. 478, 481, 102 S. Ct. 1181, 1183, 71 L. Ed. 2d 353 (1982);

see O’Shea v. Littleton, 414 U.S. 488, 495-96, 94 S. Ct. 669, 683-84, 38 L. Ed. 2d 674 (1974)

(“Past exposure to illegal conduct does not in itself show a present case or controversy

regarding injunctive relief . . . if unaccompanied by any continuing, present adverse

effects.”); see also Williams, 52 S.W.3d at 184. And if a case becomes moot, the parties

lose standing to maintain their claims. Williams, 52 S.W.3d at 184 (citing City of Los

Angeles v. Lyons, 461 U.S. 95, 105-06, 103 S. Ct. 1660, 1666-67, 75 L. Ed. 2d 675 (1983);

Murphy, 455 U.S. at 481, 102 S. Ct. at 1183).

B. Discussion

         In his original habeas corpus application filed on October 25, 2011, relator argued

that: “The State presented no evidence that the child was a flight risk, no evidence that


In re J.C.L., a Juvenile                                                               Page 5
the child was driving a vehicle and therefor, a danger to anyone, and no evidence that

the child was not being adequately supervised by his parents.” Relator also asserted

that:

         The juvenile system is designed to rehabilitate rather than incarcerate[;]
         protect, rather than punish. The Court in detaining the child in this case
         did the opposite. The Court decided to punish by incarceration and in so
         doing, did not protect the child. . . . [T]he juvenile system also seeks to
         avoid the taint of criminality and to prevent recidivism and promote
         rehabilitation. The best method of avoiding the attachment of criminal
         taint is by keeping the child completely out of the system. By detaining
         the child, in the instant case, the Court threw the child completely into the
         system.

Before he could get a hearing on his original habeas corpus application, relator was

released from the juvenile detention center.             However, after releasing relator from

detention but without a hearing, the trial court imposed several conditions of release,

which include a curfew, a prohibition from operating a motor vehicle, and requirements

to wear a GPS-monitoring device and only go to school and his home. The trial court

then issued a letter ruling dismissing relator’s original habeas corpus application as

moot.

         The crux of relator’s habeas corpus applications is that he has been and is

currently being subjected to an unlawful restraint on his liberty. We agree that relator’s

liberty has been and continues to be restrained.3                In addition to being originally

detained in the juvenile detention center, relator is currently subject to additional

restraints on his liberty via the conditions imposed on his release. See Ex parte Williams,

         Despite our conclusion that relator’s original habeas corpus application is not moot, we decline
         3

to comment on the merits of the application—namely, whether the restraints on relator’s liberty were and
are unlawful.



In re J.C.L., a Juvenile                                                                          Page 6
690 S.W.2d 243, 244 (Tex. 1985) (“‘It is not required that the applicant for a writ of

habeas corpus be actually confined in a jail. Any character of restraint which precludes

absolute and perfect freedom of action will justify the issuance of the writ.’”) (quoting

Ex parte Calhoun, 127 Tex. 54, 91 S.W.2d 1047, 1048 (1936)); see also Hensley v. Mun. Court,

411 U.S. 345, 349, 93 S. Ct. 1571, 1573-74, 36 L. Ed. 2d 294 (1973) (holding that one may

be in custody for habeas corpus purposes despite the fact that such person has been

released from jail on bail or personal bond). As such, we find that a controversy—a

continued restraint on relator’s liberty—existed at the time of his release and remains in

existence today. See Ex parte Williams, 690 S.W.2d at 244 (concluding that Williams’s

liberty was restrained even though he was out on bond because incarceration “is not a

speculative possibility where the unfolding of events may render the controversy moot;

his bond could be revoked at any time”)4; see also In re Richards, 202 S.W.3d 779, 789

(Tex. App.—Beaumont 2006, pet. denied) (noting that courts have reviewed various

restrictions or restraints on liberty that do not amount to confinement through habeas

proceedings) (citing Ex parte Alakayi, 102 S.W.3d 426, 432 (Tex. App.—Houston [14th

Dist.] 2003, pet. ref’d) (reviewing restrictions imposed in a community-supervision

order limiting contact with minors and creating a child safety zone); In re Pierre, 50
S.W.3d 554, 558-59 (Tex. App.—El Paso 2001, orig. proceeding) (examining restrictions

imposed for failing to pay child support, and requiring father to submit to testing for

drugs and alcohol); In re Ragland, 973 S.W.2d 769, 771 (Tex. App.—Tyler 1998, orig.


         If relator were to violate any of the conditions of release imposed, he would be subject to further
         4

detention. See TEX. FAM. CODE ANN. §§ 53.02(b), 54.01(e) (West 2008).



In re J.C.L., a Juvenile                                                                             Page 7
proceeding) (reviewing a restriction requiring a person to perform a certain amount of

community service each week); Ex parte Duncan, 796 S.W.2d 562, 564 (Tex. App.—

Houston [1st Dist.] 1990, orig. proceeding) (examining restrictions requiring a person in

violation of a child-support order to report monthly to a probation officer and limiting

his right to travel)). We therefore disagree with the trial court’s determination that

relator’s original habeas corpus application is moot.5

  IV.      WHETHER THE TRIAL COURT’S FAILURE TO CONSIDER AND RULE ON RELATOR’S
                 HABEAS CORPUS APPLICATION WAS AN ABUSE OF DISCRETION

         In his second issue, relator argues that the trial court abused its discretion in

refusing to hold a hearing on his habeas corpus application because the act of holding a

hearing is ministerial.

A. The Trial Court’s Duty to Consider and Rule on a Motion

         As noted earlier, mandamus will issue only to correct a clear abuse of discretion

when there is no adequate remedy by appeal. In re Prudential Ins. Co. of Am., 148 S.W.3d

at 135-36. A court may abuse its discretion by failing to execute a ministerial task for

which no discretion attaches, such as refusing to conduct a hearing or rule on a

properly-pending motion. See Eli Lilly & Co. v. Marshall, 829 S.W.2d 157, 158 (Tex. 1992)

(per curiam); In re Blakeney, 254 S.W.3d 659, 661 (Tex. App.—Texarkana 2008, orig.




        5 We point out that the purpose of a habeas corpus proceeding is not to determine the ultimate

guilt or innocence of the applicant, but only to ascertain whether the applicant’s liberty has been
unlawfully restrained. See Ex parte Gordon, 584 S.W.2d 686, 688 (Tex. 1979); In re Alexander, 243 S.W.3d
822, 827 (Tex. App.—San Antonio 2007, orig. proceeding); see also In re Sanner, No. 01-09-00001-CV, 2010
Tex. App. LEXIS 4031, at *9 (Tex. App.—Houston [1st Dist.] May 20, 2010, orig. proceeding) (mem. op.).



In re J.C.L., a Juvenile                                                                         Page 8
proceeding); see also In re Williams, No. 07-11-00429-CV, 2011 Tex. App. LEXIS 8808, at

**1-2 (Tex. App.—Amarillo Nov. 3, 2011, orig. proceeding) (per curiam).

         The parties do not dispute that relator’s habeas corpus applications were

properly filed and before the trial court. In addition, the record reflects that relator has

requested that the trial court hold a hearing and ultimately rule on his habeas corpus

applications. “While it is a basic premise that an appellate court lacks the power to

compel a trial judge to do a particular act involving or requiring discretion on his part,

this Court is empowered to order a trial judge to exercise his discretion in some

manner.”       O’Donniley v. Golden, 860 S.W.2d 267, 269 (Tex. App.—Tyler 1993, orig.

proceeding); see In re Chavez, 62 S.W.3d 225, 228 (Tex. App.—Amarillo 2001, orig.

proceeding) (“[A]dmittedly, the need to consider and rule upon a motion is not a

discretionary act.”); see also In re Minnfee, No. 07-09-0005-CV, 2009 Tex. App. LEXIS 332,

at *2 (Tex. App.—Amarillo Jan. 16, 2009, orig. proceeding) (mem. op.) (“[W]e cannot tell

a trial judge how to rule on motions pending before them before the trial judge himself

rules on them.”). We therefore conclude that the trial court has a ministerial duty to

consider and rule on relator’s habeas corpus applications, especially in light of our

conclusion that the trial court’s dismissal of relator’s habeas corpus application as moot

was improper.

B. Reasonable Time for Trial Court to Perform its Ministerial Duty

         Despite our conclusion that it has a ministerial duty to consider and rule upon

relator’s properly-pending habeas corpus applications, the trial court has a reasonable

time within which to perform its ministerial duty. See In re Blakeney, 254 S.W.3d at 661;


In re J.C.L., a Juvenile                                                              Page 9
see also Safety-Kleen Corp. v. Garcia, 945 S.W.2d 268, 269 (Tex. App.—San Antonio 1997,

orig. proceeding).         A trial court’s refusal to rule on a pending motion within a

reasonable amount of time constitutes a clear abuse of discretion. See In re Shredder Co.,

L.L.C., 225 S.W.3d 676, 679 (Tex. App.—El Paso 2006, orig. proceeding). Whether a

reasonable time for the trial court to act has lapsed is dependent upon the circumstances

of each case. In re Blakeney, 254 S.W.3d at 662. “Determining what time period is

reasonable is not subject to exact formulation . . . . Moreover, no bright line separates a

reasonable time period from an unreasonable one.” Id. (citing In re Keeter, 134 S.W.3d
250, 253 (Tex. App.—Waco 2003, orig. proceeding); In re Chavez, 62 S.W.3d at 228). In

analyzing whether a reasonable period has lapsed, Texas courts have noted the

following:

                 “[A reasonable time to rule] is dependent upon a myriad of criteria,
          not the least of which is the trial court’s actual knowledge of the motion,
          its overt refusal to act on same, the state of the court’s docket, and the
          existence of other judicial and administrative matters which must be
          addressed first. Ex parte Bates, 65 S.W.3d 133[, 135] (Tex. App.—Amarillo
          2001, orig. proceeding). So too must the trial court’s inherent power to
          control its own docket be factored into the mix. See Ho v. Univ. of Tex. at
          Arlington, 984 S.W.2d 672, 694-95 (Tex. App.—Amarillo 1998, pet. denied)
          (holding that a court has the inherent authority to control its own
          docket).”

In re Blakeney, 254 S.W.3d at 663 (quoting In re Chavez, 62 S.W.3d at 228-29).

Furthermore, because the trial court’s power to control its own docket is discretionary, a

reviewing appellate court may not arbitrarily interfere with it. Ex parte Bates, 65 S.W.3d

at 135.




In re J.C.L., a Juvenile                                                                Page 10
         Here, relator was detained on October 24, 2011. He filed his original habeas

corpus application the next day—October 25, 2011.           The trial court responded to

relator’s habeas corpus application by informing him that it would schedule a hearing

or issue a ruling on the pleadings once the State filed a response to his application.

However, despite relator’s requests that the trial court conduct a hearing on his

application, the trial court issued its letter ruling dismissing relator’s application as

moot after he was released from the juvenile detention center. Moreover, the record

indicates that the trial court has not issued a ruling on relator’s amended habeas corpus

application. And to date, no hearing has been held on either of relator’s habeas corpus

applications. Further, more than three months have elapsed since relator was first

detained and the trial court was informed of his complaints regarding the alleged

unlawful restraints on his liberty.

         Given the circumstances of this case, especially considering relator is a juvenile,

the trial court did not conduct a hearing regarding the imposition of the conditions of

release, and relator’s liberty interest continues to be restrained to this day, we conclude

that, only for the purposes of this case, a reasonable time period has elapsed for the trial

court to consider and rule upon relator’s habeas corpus applications. See In re Blakeney,
254 S.W.3d at 663; In re Keeter, 134 S.W.3d at 253; In re Chavez, 62 S.W.3d at 228; see also

In re B.W., 313 S.W.3d 818, 820 (Tex. 2010) (“One of the purposes of placing such

jurisdiction in civil courts under the Family Code is to ‘provide for the care, the

protection, and the wholesome moral, mental, and physical development of children

coming within its provisions.’”) (quoting TEX. FAM. CODE ANN. § 51.01 (West 2008)


In re J.C.L., a Juvenile                                                             Page 11
(providing also that the juvenile justice code is intended to treat, train, and rehabilitate

children and remove, where appropriate, the taint of criminality from children

committing certain unlawful acts)). Accordingly, under these circumstances, we find

that the trial court abused its discretion in failing to consider and rule on relator’s

habeas corpus applications within a reasonable time. See In re Blakeney, 254 S.W.3d at

662-63; see also In re Shredder Co., L.L.C., 225 S.W.3d at 679. Thus, we conclude that

relator has proved his entitlement to mandamus relief.6 See In re Blakeney, 254 S.W.3d at

662-63; see also In re Prudential Ins. Co. of Am., 148 S.W.3d at 135-36; Walker, 827 S.W.2d at

840.

                                            V.       CONCLUSION

         Because we have concluded that the trial court abused its discretion in failing to

consider and rule on relator’s habeas corpus applications within a reasonable time, we

conditionally grant relator’s petition for writ of mandamus. The writ will issue only if

the trial court fails to consider and rule on relator’s applications within twenty-one days

of this opinion.

         6 At oral argument, the State argued, among other things, that relator did not prove entitlement
to mandamus relief because he could present his habeas corpus application to another district court. See
In re Piper, 105 S.W.3d 107, 109 (Tex. App.—Waco 2003, orig. proceeding); In re Davis, 990 S.W.2d 455, 457
(Tex. App.—Waco 1999, orig. proceeding). However, Texas courts have held that a “technically available
legal remedy will not defeat a petitioner’s entitlement to mandamus relief when the remedy is ‘so
uncertain, tedious, burdensome, slow, inconvenient, inappropriate or ineffective as to be deemed
inadequate.’” In re Davis, 990 S.W.2d at 457 (citing State ex rel. Holmes v. Court of Appeals, 885 S.W.2d 389,
394 (Tex. Crim. App. 1994) (quoting Smith v. Flack, 728 S.W.2d 784, 792 (Tex. Crim. App. 1987)); Kozacki v.
Knize, 883 S.W.2d 760, 762 (Tex. App.—Waco 1994, orig. proceeding)); see Ex parte Hargett, 819 S.W.2d 866,
868 (Tex. Crim. App. 1991) (noting that, under proper circumstances, an applicant may pursue a writ of
mandamus when the trial court refuses to consider a habeas application) (citing Von Kolb v. Koehler, 609
S.W.2d 654, 655-56 (Tex. App.—El Paso 1980, orig. proceeding)). We find that, under the circumstances in
this case, requiring relator to present his habeas corpus applications to another district court would be too
burdensome, slow, inconvenient, and ineffective as to be deemed inadequate; therefore, relator may
pursue a writ of mandamus in this Court. See In re Davis, 990 S.W.2d at 457; see also Kozacki, 883 S.W.2d at
762.


In re J.C.L., a Juvenile                                                                             Page 12
                                                AL SCOGGINS
                                                Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Conditionally granted
Opinion delivered and filed February 15, 2012
[OT06]




In re J.C.L., a Juvenile                                      Page 13